Citation Nr: 0814728	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
hypertension.

Entitlement to a rating in excess of 30 percent for 
sarcoidosis.

Entitlement to a rating in excess of 50 percent for vascular 
headaches.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

When the case was last before the Board in May 2006, it was 
remanded for additional development.  Subsequently, in a 
January 2008 rating decision, the Appeals Management Center 
(AMC) granted an increased rating of 50 percent for vascular 
headaches, effective the date of the claim for an increased 
rating, and granted an increased rating of 30 percent for 
sarcoidosis, also effective the date of the claim for 
increase.


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure of predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

2.  The veteran's sarcoidosis is presently inactive and the 
evidence fails to show any current treatment with 
corticosteroids.

3.  The veteran's headaches occur on average of two to three 
times per month, occasionally lasting two to three days, but 
do not result in marked interference with employment, and 
pulmonary function studies reveal findings in excess of 90 
percent predicted.



CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007). 

2.  The criteria for an evaluation in excess of 30 percent 
for sarcoidosis have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2007).

3.  The criteria for an evaluation in excess of 50 percent 
for vascular headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in letters dated in April 2002 and September 
2004, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence she has in her possession that pertains 
to the claim.  A June 2006 letter advised the veteran of the 
types of evidence to submit, such as statements from her 
doctor, statements from other individuals describing their 
observations, or her own statement describing the symptoms, 
frequency, severity and additional disablement caused by her 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition, the June 2006 letter advised the 
veteran of the type of evidence needed to establish a 
disability rating, including evidence addressing the impact 
of her condition on employment and the severity and duration 
of her symptoms, and of the evidence the needed to establish 
an effective date.  Id.  The veteran was provided with the 
rating criteria to establish disability ratings for her 
disabilities in the June 2003 statement of the case and the 
November 2005 supplemental statement of the case.  The claim 
was last readjudicated in January 2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in a 
correspondence received by the AMC in February 2008, the 
veteran indicated that she had no other relevant information 
or evidence to submit to substantiate her claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
her claim, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  Additionally, the 
evidence obtained during the course of the appeal resulted in 
increased ratings in the evaluation for migraine headaches 
and sarcoidosis, effective back to the date of claim for 
increase.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran.  See Sanders, 487 F.3d 881.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

I.  Hypertension

The veteran is currently in receipt of a 10 percent rating 
for her hypertension, under 38 C.F.R. § 4.104, Diagnostic 
Code 7101, which provides for diastolic pressure 
predominantly 100 mm or more, or systolic pressure 
predominantly 160 mm or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 mm or more who requires continuous medication for 
control.  A 20 percent rating is warranted if diastolic 
pressure is predominantly 110 mm or more, or systolic 
pressure is predominantly 200 mm or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

The private and VA medical records reveal the veteran's blood 
pressure fluctuating over the course of the appeal, with 
several occasions of diastolic pressure being 110 or over.  
In this regard, diastolic readings of 110 mm or more were 
noted in January, April, and June 2003, May 2005, October and 
December 2005, January 2006, and February 2006.  However, the 
majority of the approximately 39 readings revealed diastolic 
pressure less than 110 mm.  Similarly, the veteran had only 
four blood pressure reading where systolic pressure was 200 
mm or more; the remainder of the readings were less, with the 
majority ranging from 150 to 170 mm. 

While the veteran's blood pressure readings have varied over 
the course of the appeal, there is no point during the course 
of the appeal where her readings were predominantly 110 mm or 
more diastolic or 200 mm systolic.  Thus, her hypertension 
symptomatology does not more nearly approximate the criteria 
for a 20 percent rating requirements.

II.  Headaches

The veteran's headache disability is currently assigned a 50 
percent rating, the highest schedular rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, which provides that migraine 
headaches are rated based upon their frequency and severity.  
Under that code, a 50 percent evaluation is warranted for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

As the veteran is currently in receipt of the maximum 
schedular rating for her headaches, the Board has considered 
whether the case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not required frequent hospitalization for her headaches and 
the manifestations of such are more than adequately addressed 
by the assigned schedular evaluation.  In this regard, on her 
April 2005 VA examination, the veteran reported that Fiorinal 
almost always relieves her headache symptoms within a day, 
although they occasionally last as long as 2 or 3 days, and 
that they occur on average of two times per month.  Such 
findings are contemplated by the 50 percent evaluation 
assigned.  There is nothing in the record to distinguish her 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  




III.  Sarcoidosis

The veteran's sarcoidosis is rated under Diagnostic Code 
6846.  Under this code, sarcoidosis with chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment warrants a 0 percent rating.  
Pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids warrants a 30 percent rating.  Pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control warrants a 60 percent rating.  
The condition can alternatively be rated as chronic 
bronchitis.

Chronic bronchitis warrants a 10 percent rating where 
pulmonary function studies reveal FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.  A 30 percent rating is 
warranted where studies reveal FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  A 60 percent rating is 
warranted where FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). 

In this case, the May 2002, April 2005, and March 2007 VA 
examinations reveal no clinical findings of sarcoidosis.  The 
veteran did complain of shortness of breath on heavy exertion 
at the May 2002 examination.  It was noted she was on 
prednisone in service for treatment of sarcoidosis, but has 
not been treated with such since that time.  Pulmonary 
function studies from March 2007 revealed an FVC of 97 
percent predicted, FEV1 of 90 percent predicted, FEV1/FVC of 
92 percent predicted.  Such results fail to reflect 
disability at even a compensable level.

Moreover, a CT scan in February 2007 revealed no findings of 
chronic obstructive pulmonary disease or sarcoid.  Review of 
the VA outpatient treatment reports reveals that the 
veteran's sarcoidosis is inactive.  The records do reveal 
treatment for an acute upper respiratory infection in January 
2006.  However, as noted above, there is no evidence of 
chronic, active disease noted thereafter, and no evidence of 
active sarcoidosis.  Furthermore, notwithstanding the AMC's 
award of a 30 percent rating in the January 2008 rating 
decision under the provisions of Diagnostic Code 6846, there 
is no evidence that the veteran has been prescribed 
corticosteroids for treatment of sarcoidosis since her 
discharge from service, and the evidence in conjunction with 
this appeal notes that sarcoidosis is inactive and not 
clinically shown.  Thus, there is no basis upon which to 
award an evaluation in excess of 30 percent.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 30 percent for 
sarcoidosis is denied.

Entitlement to a rating in excess of 50 percent for headaches 
is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


